IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                    IN AND FOR NEW CASTLE COUNTY


CHARLES HERMAN,                         )
                                        )
            Plaintiffs,                 )
                                        )
                                        )
              v.                        )
                                        )
BRP, INC., BRP US, INC., TELEFLEX       )     C.A. No.:   N13C-11-105 CLS
CANADA LIMITED PARTNERSHIP,             )
TELEFLEX CANADA, INC.,                  )
KONGSBERG, INC. (F/K/A TELEFLEX         )
MEGATECH, INC.), and                    )
KONGSBERG AUTOMOTIVE                    )
HOLDING ASA,                            )
                                        )
            Defendants.                 )



                                    ORDER



Kevin J. Connors, Esquire, 1007 North Orange Street, Suite 600, Wilmington,
Delaware, 19899. Attorney for Defendants Kongsberg, Inc.

Timothy E. Lengkeek, Esquire, 1000 North King Street, Wilmington, Delaware,
19801. Attorney for Plaintiff.




Scott, J.
      On this 24th day of March and upon Defendant Kongsberg, Inc.’s Motion to

Dismiss, the Court finds:

      Plaintiff Charles Herman (“Plaintiff”) filed a Complaint against six separate

defendants alleging causes of action based upon products liability and negligence,

and a claim for punitive damages based upon an allegation of gross negligence.

Defendant Kongsberg, Inc. (“Kongsberg”) has moved to dismiss Plaintiff’s First

Amended Complaint for lack of personal jurisdiction pursuant to Del. Super. Ct. R.

12(b)(2) and based on Delaware’s long-arm statute, 10 Del. C. § 3104.

      On October 13, 2014, the Court sent a letter notifying Plaintiff’s counsel that

the Court was in receipt of Defendant’s Motion to Dismiss Plaintiff’s First

Amended Complaint to Plaintiff’s counsel, and set the deadline for filing

Plaintiff’s response by November 14, 2014. The letter also stated, “[f]ailure to file

a response by this date will be deemed a lack of opposition to the motion.” To this

date, Plaintiff has not filed a response to Defendant Kongsberg’s motion.

Therefore, the Court treats Defendant Kongsberg’s motion as unopposed by

Plaintiff and the Court will not address the merits of the motion. Accordingly,

Defendant Kongsberg’s Motion to Dismiss is summarily GRANTED.

IT IS SO ORDERED.


                                                    /s/Calvin L. Scott
                                                    Judge Calvin L. Scott, Jr.


                                         2